The plaintiff acquired his title to the premises, such as it is, in March, 1841. The purchase price is said to have been $4000. Of this, no part was ever paid. The plaintiff executed his bond and mortgage for $2000, and, as Philo D. Mickles, the grantor, now testifies, it was agreed that the remaining $2000 should be applied upon a note which the plaintiff held against him. There was no written evidence of such an agreement, and the indorsement was, in fact, never made. At the time of the conveyance the Fitch mortgage was an outstanding incumbrance upon the premises, and yet no provision was made for its payment, nor did the plaintiff, in any way, protect himself against this incumbrance, except by the covenant of warranty in his deed. Indeed, it does not appear that the plaintiff ever so much as inquired whether the property was incumbered or not.
For five years, and more, after the conveyance, the grantor continued to possess and enjoy the premises, as he had before. He received rents in his own name; paid taxes and assessments; made improvements; and, in short, held himself out to the world as the absolute owner. There is no evidence that the plaintiff ever claimed to be the owner, or that Philo D. Mickles ever, by word or act, recognized his ownership.
At the time of the foreclosure of the Fitch mortgage, in 1846, the amount due upon the two mortgages was at least equal to the value of the premises. Certainly, it exceeded the purchase price mentioned in the plaintiff's deed. Philo D. Mickles was then insolvent. There was no inducement, therefore, for the plaintiff or Philo D. Mickles to prevent a foreclosure by paying off the mortgages. Upon the foreclosure, *Page 90 
the defendant Wheaton, who had then become the owner of the second mortgage, became the purchaser, and thus, had the foreclosure been perfect, both mortgages would have been satisfied. Wheaton would have become the owner of the premises, but at a cost probably exceeding their value at that time. After the sale, Philo D. Mickles inquired of Wheaton whether the premises had brought enough, and, upon being informed that they had been sold for the amount of the mortgage, he expressed his gratification that the matter was settled.
Wheaton, as purchaser, went into possession, and soon after conveyed the premises by deed, with warranty, to the defendant Robinson, who held the premises about four years and then sold to the defendant Dillaye. The latter, in 1853, "in the full belief that he was the absolute owner," as the referee has found the fact to be, proceeded to make "large and permanent and valuable improvements upon the premises, costing some $5000, more or less." The property being thus doubled in value, it became an object for the plaintiff to assert his right of redemption. Accordingly, after sleeping upon his rights, such as they were, for nearly thirteen years, he commenced this action, in 1854, claiming the right to redeem; and the question presented is whether, assuming the right, any compensation shall be made to Dillaye for the large improvements he has made.
All will agree, I think, that the plaintiff presents a case which entitles him to no greater degree of favor than the established rules of equity applicable to this case entitle him to demand. "I should have been glad," says Mr. Justice ALLEN, in pronouncing the judgment now under review, "to have found some principle upon which the defendants, who have, in perfect honesty, expended their money to a large amount in the permanent improvement of the property, by which its value and productiveness have been and are greatly enhanced, could be reimbursed, at least to the amount of the rents and profits which they had received." We are *Page 91 
therefore to consider whether the plaintiff stands upon any legal right whichp recludes the court, in granting the relief for which he applies, from doing substantial justice between the parties.
I admit the general rule to be that, where the simple and acknowledged relation of mortgagor and mortgagee in possession exists, the latter will not, upon redemption, be allowed for general improvements made without the acquiescence or consent of the mortgagor, especially if the improvements tend to cripple the power of redemption. Moore v. Cable (1 John. Ch. R., 385), was such a case. The assignee of a mortgage, without calling upon the mortgagor or attempting to foreclose the mortgage, chose to take possession of the mortgaged premises, which consisted of wild lands, and had a part of the land cleared. The claim of the mortgagee to be allowed for what he had thus expended, was rejected. In noticing this case in his Commentaries, Chancellor KENT says: "The clearing of uncultivated land, though an improvement, was not allowed in Moore v. Cable, on account of the increasing difficulties it would throw in the way of the debtor to redeem. But," he adds, in the same connection, "lasting improvements in building have been allowed in England, under peculiar circumstances, and they have sometimes been allowed in this country, and sometimes disallowed." (4 Kent Com., 167,) In a note at the same place it is further added that "all the cases agree that the mortgagee is to be allowed the expense of necessary repairs, and beyond that the rule is not inflexible, but it is subject to the discretion of the court, regulated by the justice and equity arising out of the circumstances of each particular case." Accordingly, in a recent English treatise (Coote on Mort., 354) it is said to be the duty of the mortgagee in possession to keep the premises in repair, and he will be allowed the charge of permanent improvements. And HILLIARD, in his Treatise on the Law of Mortgages, after noticing the general rule on the subject, *Page 92 
says: "The rule refusing the allowance of lasting improvements has been subjected to some exceptions in special cases, as where the mortgagee makes such improvements supposing himself to be the absolute owner." In support of this proposition he cites the language of the chancellor of Maryland in Neale v. Hagthrop
(3 Bland. Ch. R., 590), where it is said: "If the mortgagee has been long in possession, claiming adversely and suffered to treat the estate as his own, and the mortgagor stands by and permits lasting improvements to be made, he shall pay for them." (Hilliard on Mort., 297.)
In the case before us, the premises had been held, under the statute foreclosure, of 1846, for more than six years before Dillaye purchased. The possession had been continued and undisturbed. The silence of the plaintiff for this long period had encouraged the belief that those who had the property in possession were the true owners. Dillaye purchased, not as the assignee of the mortgagee, but believing that he was acquiring the property as his own. He made the improvements never doubting that he was the absolute owner. The referee has not found that the plaintiff was ignorant of the fact that the premises had been sold upon the foreclosure, or that Wheaton and his grantees were in possession under that sale. All he finds on this subject is, that "during the erection of the improvements, the plaintiff was absent from Onondaga, and there was no evidence that he was aware of the fact while the improvements were progressing." The plaintiff having so long acquiesced in the adverse possession of the premises, himself contributed to the mistake under which the defendants acted. Had no improvements been made, there is no reason to believe that he would ever have asserted his right to redeem. Under such circumstances, he should not be allowed, in a court of equity, to enrich himself at the expense of one who has acted innocently. The improvements are a substantial benefit to the property, and, if he would redeem, he ought, ex æquo etbono, to pay for them to the extent of such benefit. *Page 93 
The plaintiff has found himself under the necessity of resorting to a court of equity to enforce his right. He has thus placed himself within the range of that great principle, that he who seeks equity must himself do equity. The improvements were made in the full belief that the plaintiff had no right to the property. That belief has, to some extent, been induced by the apparent acquiescence of the plaintiff in the adverse possession of the defendants. If now the plaintiff, after so great delay, will assert his right to redeem, and invoke the aid of a court of equity to enforce that right, he should be required to make equitable compensation for the benefits he will receive from the improvements. To refuse such compensation, instead of doing equity, would produce the most revolting injustice. (2 Story'sEq. Jur., § 799, id., § 1237.)
COMSTOCK and PRATT, Js., did not sit in the case; all the other judges concurring,
Judgment modified and account ordered to be re-stated.